DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the Preliminary Amendment filed on July 22, 2020.  Accordingly, claims 1-15 are currently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on July 22, 2020; June 7, 2021; December 9, 2021; and March 21, 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8 and 13-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ueno et al. (JP 2012100438 A).
Claim 15 presents a method according to the system of claim 1.  Therefore, the argument made against claim 1 also applies, mutatis mutandis, to claim 15.
Ueno et al. teaches a secondary battery system comprising:


    PNG
    media_image1.png
    390
    972
    media_image1.png
    Greyscale

With regard to claims 1 and 15, a switch diagnosing apparatus (FIG. 2 in view of FIG. 1, protection circuit of secondary battery 1), which diagnoses a first charging switch (FIG. 2 in view of FIG. 1, charging control switch 3) and a first discharging switch (FIG. 2 in view of FIG. 1, discharge control switch 2) on a charging and discharging path (FIG. 2 in view of FIG. 1, path between the output terminal 6 and the positive electrode of secondary battery 1) of a cell assembly (FIG. 2 in view of FIG. 1, secondary battery 1) and connected in series with each other (FIG. 2) (Paragraphs: [0040], [0050] and [0063]), the apparatus (FIG. 2 in view of FIG. 1, 
With regard to claim 4, the processor (FIG. 2 in view of FIG. 1, protective detecting part 5) is configured to calculate a measured voltage difference across the first charging switch (FIG. 
With regard to claim 7, the voltage measuring unit (FIG. 2 in view of FIG. 1, protective detecting part 5) is electrically connected to a first measurement point (FIG. 2 in view of FIG. 1, N2) between a first end of the charging switch (FIG. 2 in view of FIG. 1, charging control switch 3)  and a first end of the discharging switch (FIG. 2 in view of FIG. 1, discharge control switch 2), a second measurement point (FIG. 2 in view of FIG. 1, N3) at a second end of the charging switch (FIG. 2 in view of FIG. 1, charging control switch 3) and a third measurement point (FIG. 2 in view of FIG. 1, N1) at a second end of the discharging switch (FIG. 2 in view of FIG. 1, discharge control switch 2) to measure a voltage of each of the first, second and third measurement points (FIG. 2 in view of FIG. 1, N1, N2 and N3).

With regard to claim 13, a battery management system (BMS) (FIGS. 1 and 2).
With regard to claim 14, battery pack (Paragraph: [0014]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. in view of Akiyasu et al. (JP 2004103499 A).
Ueno et al. teaches all that is claimed as discussed in the above rejection of claims 1, 4, 7, 8 and 13-15 including the first charging switch (FIG. 2 in view of FIG. 1, charging control switch 3) and the first discharging switch (FIG. 2 in view of FIG. 1, discharge control switch 2), but it does not specifically teach the following feature:
A diagnosis power unit having one end electrically connected to the charging and discharging path to supply a diagnosis power to at least one of the first charging switch or the first discharging switch.
Akiyasu et al. teaches an electric power device for battery pack comprising:
With regard to claim 2, a diagnosis power unit (FIG. 1, DC voltage sources E1 and E2)  having one end electrically connected to the charging and discharging path (FIG.1, power lines L1, L2A and L2B) to supply a diagnosis power to at least one of the first charging switch or the first discharging switch (FIG. 1, switch SW).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary battery system of Ueno et al. to utilize a diagnosis power unit  having one end electrically connected to the charging and discharging path to supply a diagnosis power to at least one of the first charging switch or the first discharging switch as taught by Akiyasu et al. since Akiyasu et al. teaches that such an arrangement is beneficial to turn on/off the protective switch elements to detect the abnormality of the secondary battery as disclosed in claim 13.

Allowable Subject Matter
Claims 3, 5, 6 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is invited to the followings whose inventions disclose similar devices.
Kim (US 2006/0139007 A1) teaches an apparatus and method for monitoring battery pack.
Mashiko (US 2002/0113574 A1) teaches a charge and discharge controller.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more 

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858